UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESUS MANUEL FUNCIA a/k/a MANUEL J.
FUNCIA,
                             Plaintiff,

                    -against-
                                                             19-CV-10718 (LLS)
NEW YORK STOCK EXCHANGE NYSE
GROUP; JEROME LEVY; DAVID CAREY;                             ORDER OF DISMISSAL AND
JEANNE MILLER; SECURITIES AND                                TO SHOW CAUSE UNDER
EXCHANGE COMMISSION (SEC);                                   28 U.S.C. § 1651
HARVEY GOLDSCHMIT; SUSAN
WYDERKA; AL PENSA; JIM CLARKSON;
ABN-AMNRO; ING; FURMAN SELZ;
MICHAEL PYTRCKI; DAVID DUFFY,
                             Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants violated his rights.

By order dated December 20, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP).

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Jesus Manuel Funcia brings this complaint using the Court’s general complaint

form. Plaintiff checks the box stating that the basis for jurisdiction is federal question, and where

asked to state which of his federal constitutional or federal statutory rights have been violated,

Plaintiff writes: “Agency Failure. Constitutional Failure.” Although Plaintiff does not explicitly

invoke the Court’s diversity of citizenship jurisdiction, he lists a New Jersey address for himself,

and states that Defendant Jerome Levy is a citizen of New York, and that Defendant New York



                                                   2
Stock Exchange is incorporated under the laws of the state of New York and has its principal

place of business in New York

       In the sections of the form where Plaintiff is asked to state the facts that support his

claim, his injuries, and the relief he seeks, Plaintiff writes “see attached.” Attached to Plaintiff’s

complaint is a three-page, typed document titled “Motion to File for Judicial Review.” Plaintiff’s

attachment is not the model of clarity, and the nature and viability of his claims is unclear. But

Plaintiff indicates that he brings this action to “force the court to hold the SEC and NYSE group

responsible. The SEC for its dereliction and the NYSE group for its stained arbitration (date of

stained arbitration and MS. Miller misconduct is October 28, 2004), a failure to arbitrate, Two

Delinquent Supervision. One for Mr. William J. Hackett for his Malice and Reckless behavior

and the other for Ms. Jeanne Miller who was dismissed by Mr. Funcia for her misconduct, gross

and completely biased behavior.” (ECF No. 2 at 9.) 1

       A review of the Court’s records reveals that Plaintiff has filed two other cases in this

Court against the same Defendants. On February 28, 2007, Plaintiff commenced an action in

connection with Defendants’ handling of the arbitration, alleging “violations of the Federal

Arbitration Acts, failure of due process, [and] tainting if not out right poison of the arbitration

process.” See Funcia v. NYSE Group, ECF 1:07-CV-1745, 17 (S.D.N.Y. Nov. 29, 2007) (granting

the motion to dismiss of NYSE Defendants and ABM AMRO and warning Plaintiff that the

filing of “a new, duplicative, and frivolous action arising out of the underlying subject

matter . . . may lead to the imposition of an injunction barring him from filing further actions in

this district without permission”), motion for reinstatement of appeal denied, No. 08-0226 (2d

Cir. Jan. 15, 2009) (denying motion for reinstatement because underlying claims lack merit).



       1
           Page numbers refer to those generated by the Court’s electronic filing system.
                                                   3
        On or about June 9, 2005, Plaintiff commenced an action alleging “fraudulent

inducement, fraudulent concealment, unjust enrichment, egregious misconduct, malice and

reckless indifference, failure to supervise reasonably, abuse of power and out right

Discrimination[,] arising out of what appear[ed] to be an employment agreement between

Plaintiff and Defendants.” Funcia v. Hackett, ECF 1:05-CV-8805, 6 (S.D.N.Y. Feb. 7, 2006)

(dismissing Plaintiff’s claims because they lacked an arguable basis either in law or in fact),

appeal denied, No. 06-2266-cv (2d Cir. Oct. 18, 2006).

                                          DISCUSSION

        It appears that any claims Plaintiff may be seeking to raise in his present complaint are

barred by the doctrine of res judicata or claim preclusion. Under the doctrine of claim

preclusion, also known as “res judicata,” a litigant may not bring a new case that includes claims

or defenses that were or could have been raised in an earlier case in which the same parties were

involved if that case resulted in a judgment on the merits. Brown v. Felsen, 442 U.S. 127, 131

(1979). Claim preclusion “bars a plaintiff from relitigating claims against a defendant that it lost

in a previous action against the same defendant and claims that the plaintiff could have brought

in that earlier action but did not.” Marcel Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc.,

898 F.3d 232, 236-37 (2d Cir. 2018). The doctrine “‘serves the interest of society and litigants in

assuring the finality of judgments, [and] also fosters judicial economy and protects the parties

from vexatious and expensive litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A., 226 F.3d

133, 138 (2d Cir. 2000)). Claim preclusion generally applies if “(i) an earlier action resulted in an

adjudication on the merits; (ii) that earlier action involved the same counterparty or those in

privity with them; and (iii) the claim sought to be precluded was raised, or could have been

raised, in that earlier action.” Id.



                                                  4
       The elements of claim preclusion are satisfied here. Plaintiff has already filed two

complaints in this Court challenging Defendants’ actions. Those actions were adjudicated on the

merits. A “dismissal for failure to state a claim operates as ‘a final judgment on the merits and

thus has res judicata effects.’” Garcia v. Superintendent of Great Meadow Corr. Facility, 841

F.3d 581, 583 (2d Cir. 2016) (quoting Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir.

2009)). This includes a dismissal based on claim preclusion itself. See Cieszkowska v. Gray Line

N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002) (holding that plaintiff’s IFP action, which was

dismissed as barred by res judicata, was properly dismissed for failure to state a claim on which

relief may be granted).

       To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983). “A party cannot avoid the preclusive effect of res judicata by

asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d

150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).

       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte



                                                   5
application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer does

not deprive a court of the power to dismiss a claim on that ground.”).

                                   ORDER TO SHOW CAUSE

        In light of Plaintiff’s litigation history, he is ordered to show cause why he should not be

barred from filing any further actions in this Court IFP without first obtaining permission from

this Court to file his complaint. See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per

curiam) (“The unequivocal rule in this circuit is that the district court may not impose a filing

injunction on a litigant sua sponte without providing the litigant with notice and an opportunity

to be heard.”).

        Within thirty days of the date of this order, Plaintiff must submit to this Court a

declaration setting forth good cause why the Court should not impose this injunction upon him.

If Plaintiff fails to submit a declaration within the time directed, or if Plaintiff’s declaration does

not set forth good cause why this injunction should not be entered, he will be barred from filing

any further actions IFP in this Court unless he first obtains permission from this Court to do so.

                                           CONCLUSION

        The Clerk is directed to mail a copy of this order to Plaintiff and note service on the

docket. The complaint, filed IFP under 28 U.S.C. § 1915(a), is dismissed for failure to state a

claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

        The Clerk of Court is further instructed to hold this matter open on the docket until a civil

judgment is entered.




                                                   6
         Plaintiff shall have thirty days to show cause by declaration why an order should not be

entered barring Plaintiff from filing any future action IFP in this Court without prior permission.

A declaration form is attached to this order.

SO ORDERED.

Dated:     January 15, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 7
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
